

113 HR 3256 RH: Protecting and Securing Chemical Facilities from Terrorist Attacks Act of 2019
U.S. House of Representatives
2020-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 427116th CONGRESS2d SessionH. R. 3256[Report No. 116–341, Part I]IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Mr. Richmond (for himself and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedDecember 12, 2019Reported from the Committee on Homeland Security with an amendmentStrike out all after the enacting clause and insert the part printed in italicSeptember 21, 2020Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on June 13, 2019A BILLTo amend the Homeland Security Act of 2002 to reauthorize and improve the Chemical Facility Anti-Terrorism Standards Program, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Protecting and Securing Chemical Facilities from Terrorist Attacks Act of 2019.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Chemical Facility Anti-Terrorism Standards Program.Sec. 4. Protection and sharing of information.Sec. 5. Civil enforcement.Sec. 6. Whistleblower protection.Sec. 7. Chemical Security Advisory Committee.Sec. 8. Implementation plan and report to Congress.Sec. 9. Study on risks posed by excluded facilities.Sec. 10. Study on feasibility of waiver program.Sec. 11. Review of tiering methodology.Sec. 12. Comptroller General reports.Sec. 13. Voluntary mechanism for reporting drones and other emerging threats.Sec. 14. Regulations regarding specific products and mixtures containing chemicals of interest.Sec. 15. Voluntary program.Sec. 16. Study on local emergency response capacity to respond to chemical security incidents.Sec. 17. Previously approved facilities.Sec. 18. Termination.2.DefinitionsSection 2101 of the Homeland Security Act of 2002 (6 U.S.C. 621) is amended—(1)in paragraph (4)(E), by striking subject to regulation and inserting regulated;(2)in paragraph (5)—(A)in subparagraph (A), by striking that is in effect on the day before the date of enactment of the Protecting and Securing Chemical Facilities from Terrorist Attacks Act of 2014; and inserting or this title; and(B)in subparagraph (B), by striking that is in effect on the day before the date of enactment of the Protecting and Securing Chemical Facilities from Terrorist Attacks Act of 2014; and inserting or this title;(3)by striking paragraphs (6), (7), and (8); and(4)by redesignating paragraphs (9) through (14) as paragraphs (6) through (11), respectively.3.Chemical Facility Anti-Terrorism Standards Program(a)Additional CFATS program requirementSection 2102(a)(2) of such Act (6 U.S.C. 622) is amended—(1)in subparagraph (C), by striking and at the end;(2)in subparagraph (D), by striking the period and inserting ; and ; and(3)by adding at the end the following new subparagraph:(E)verify information submitted by a covered chemical facility prior to assigning such facility a lower risk tier or determining that such facility no longer presents a high level of security risk..(b)Employee input regarding security measuresParagraph (2) of subsection (b) of section 2102 of such Act (6 U.S.C. 622) is amended to read as follows:(2)Employee consultation and awareness(A)Employee consultation requirementA facility’s security vulnerability assessment and site security plan shall be developed in consultation with—(i)at least one facility employee, in addition to the facility security officer or other individual who serves as a point of contact under section 27.230(a)(17) of title 6, Code of Federal Regulations, and the corresponding guidance issued under section 27.220(d) of such title, or any successor thereto, who possesses relevant knowledge, experience, training, or education pertaining to matters of site security.(ii)in the case of a facility where facility employees are represented by a bargaining agent, at least one employee representative who—(I)is selected by the bargaining agent at that facility; and(II)has relevant knowledge, experience, training, or education pertaining to matters of site security.(B)Record of employee consultationA covered chemical facility shall maintain a written record of the employee consultation required by subparagraph (A), including a record of—(i)the name of the employee with whom the facility security officer or other similar official consulted; (ii)how often and when such consultation took place; (iii)what mechanisms the facility used to capture feedback; and(iv)any recommendations that were offered, accepted, or rejected as part of the security vulnerability assessment or site security plan.(C)Access to employeesEach owner or operator of a covered chemical facility shall, upon request, provide to an employee of the Department engaged in carrying out audits and inspections of such facility access to any employee who participated in the development of the facility’s security vulnerability assessment and site security plan.(D)Employee awarenessThe Secretary shall produce a poster that a chemical facility of interest shall display in areas accessible to facility employees to inform employees about requirements under this title and the whistleblower protections provided under section 2105..(c)Site security plans(1)DisapprovalSubsection (c)(1)(B) of section 2102 of such Act (6 U.S.C. 622) is amended—(A)in clause (i), by striking and at the end; and(B)by amending clause (ii) to read as follows:(ii)shall disapprove a site security plan if—(I)the plan fails to satisfy the risk-based performance standards established pursuant to subsection (a)(2)(C); or(II)the plan fails to include the name, organizational affiliation, and phone number of a local emergency manager or local emergency response provider and a documented policy to contact the local emergency manager or local emergency response provider at least annually regarding emergency response plans at the facility..(2)AssessmentsParagraph (3) of subsection (c) of such section is amended to read as follows:(3)Site security plan assessmentsIn approving or disapproving a site security plan under this subsection, the Secretary shall—(A)employ the risk assessment policies and procedures developed under this title; and(B)confirm that the covered chemical facility has complied with the employee consultation requirements in paragraph (2) of subsection (b), including by reviewing and recording compliance with the record-keeping requirements under subparagraph (B) of that paragraph..(d)Elimination of expedited approval programSection 2102(c) of such Act (6 U.S.C. 622) is amended by striking paragraph (4).(e)Audits and inspections(1)Authority to conductSubparagraph (B) of paragraph (1) of subsection (d) of section 2102 of such Act (6 U.S.C. 622) is amended by striking under this title using and inserting at chemical facilities of interest and covered chemical facilities and shall obtain information and records to ensure compliance with this title. Such audits and inspections shall be conducted using.(2)Reporting structureSubparagraph (D) of such paragraph is amended—(A)in clause (i), by inserting , or any successor organization that implements the requirements of subsection (a)(2), after Department; and(B)in clause (ii), by inserting , or any successor organization that implements the requirements of subsection (a)(2), after Department.(3)Standards for auditors and inspectorsSubparagraph (E) of such paragraph is amended—(A)in the matter preceding clause (i)—(i)by striking The Secretary and inserting For each individual responsible for carrying out audits or inspections on behalf of the Secretary, the Secretary;(ii)by inserting to ensure such individuals receive before the training; and(iii)by striking and retraining of each individual used by the Department as an auditor or inspector, including each individual employed by the Department and all nondepartmental or nongovernmental personnel and inserting , continuing education, and other professional development tools necessary to carry out duties and responsibilities; and(B)in clause (i), by striking requirements and inserting necessary to audit and inspect compliance with all aspects of the risk-based performance standards, including standards related to cybersecurity,;(C)by redesignating clauses (vi) and (vii) as clauses (vii) and (viii), respectively; and(D)by inserting after clause (v) the following new clause:(vi)the proper credential or certification necessary to conduct inspections related to the cybersecurity standard..(4)Emergency response plansSuch subsection is further amended by adding at the end the following new paragraph:(4)Audit of emergency response planAs part of the audit and inspection process under this subsection, the Secretary shall annually confirm compliance of a chemical facility with the requirements under subsection (c)(1)(B)(ii)(II) including adherence to the facility’s documented policy to contact the local emergency manager or local emergency response provider at least annually regarding emergency response plans at the facility under such subsection..(f)Risk assessmentSection 2102(e) of such Act (6 U.S.C. 622(e)) is amended—(1)in paragraph (2)(B)—(A)in the matter preceding clause (i), by inserting and other malicious acts after terrorism; and (B)in clause (ii), by striking severe economic consequences and the potential loss of human life in the event of the facility being subject to attack, compromise, infiltration, or exploitation by terrorists and inserting consequences in event of the facility being subject to attack, compromise, infiltration, or the exploitation of chemicals of interest by a terrorist or other malicious actor;(2)in paragraph (3)—(A)in subparagraph (A)—(i)by redesignating clauses (i) and (ii) as clauses (ii) and (iii), respectively;(ii)by inserting before clause (ii), as so redesignated, the following new clause (i):(i)the Secretary determines that a chemical facility of interest does not present a high level of security risk; ; and(iii)in clause (iii), as so redesignated, by inserting or chemical facility of interest after covered chemical facility;(B)in subparagraph (B)—(i)by striking information on and all that follows and inserting information on—; and(ii)by adding at the end the following clauses:(i)how the Secretary confirmed the information that was the basis for the change or determination described in subparagraph (A); and(ii)actions taken or practices employed by the facility to reduce or remove terrorism-related chemical security risks, where applicable.; and(C)by adding at the end the following new subparagraph:(C)Treatment of certain informationFor the purposes of subsection (a) of section 2103—(i)information described in subparagraph (B)(i) shall be given protections from public disclosure under such subsection; and(ii)information described in subparagraph (B)(ii) shall not be given protections from public disclosure under such subsection.;(3)by redesignating paragraph (4) as paragraph (7);(4)by inserting after paragraph (3) the following new paragraphs:(4)Sharing information with emergency response providers(A)In generalThe Secretary shall make available to State, local, and regional fusion centers (as that term is defined in section 210A(j)(1) of this Act) and State and local government officials such information as the Secretary determines necessary to ensure that emergency response providers are prepared and provided with the situational awareness needed to respond to security incidents at covered chemical facilities.(B)DisseminationThe Secretary shall disseminate information under subparagraph (A) to individuals identified and entities described in such subparagraph in a secure and expeditious manner.(5)Practices that may reduce chemical security risks(A)In generalBased on the information maintained under paragraph (3)(B)(ii) regarding actions taken or practices employed by chemical facilities of interest to successfully reduce or remove terrorism-related chemical security risks, the Secretary shall develop voluntary, publicly available practices that could be used to guide other facility owners and operators in preventing, reducing, and mitigating chemical security risks.(B)Treatment of sensitive informationIn developing and disseminating practices under subparagraph (A), the Secretary shall protect from public disclosure all information described in section 2103(a).(6)Congressional notificationAny time a determination is not made with respect to a chemical facility of interest within 9 months of the facility submitting a Top-Screen, the Secretary shall notify the Committees on Homeland Security and Energy and Commerce of the House and the Committee on Homeland Security and Governmental Affairs of the Senate and provide an explanation.; and(5)in paragraph (6), as redesignated by paragraph (3) of this subsection—(A)in subparagraph (B)(i)(I)—(i)in item (aa), by striking or at the end;(ii)in item (bb), by striking and and inserting or; and(iii)by adding at the end the following new item:(cc)determined that a chemical facility of interest did not present a high level of risk; and;(B)by amending subparagraph (C) to read as follows:(C)for the period beginning on the date that is one year before the date of the enactment of the Protecting and Securing Chemical Facilities from Terrorist Attacks Act of 2019 and ending on the date of the enactment of such Act, the average length of time required to—(i)review and approve site security plans or alternative security programs for covered chemical facilities; (ii)ensure a facility has achieved full implementation of planned security measures; and(iii)conduct a compliance inspection, including the average length of time inspectors spend on an individual compliance inspection;;(C)in subparagraph (E), by striking and at the end;(D)by redesignating subparagraph (F) as subparagraph (I); and(E)by inserting after subparagraph (E) the following new subparagraphs:(F)a detailed summary of reports and other information generated under paragraph (3) regarding facilities that receive a change in tier or that are determined not to present a high level of security risk;(G)a detailed summary of practices identified and disseminated under such paragraph;(H)actions taken and results produced in implementing the practices, to the extent feasible; and .(g)Specific products and mixturesSuch section (6 U.S.C. 622) is further amended by adding at the end the following new subsection:(f)Specific products and mixtures containing chemicals of interest The Secretary may exclude a specific product or mixture that contains a chemical of interest at or above the minimum concentration listed on Appendix A to part 27 of title 6, Code of Federal Regulations, or any successor thereto, from any reporting requirements under this section if the Secretary determines that the product or mixture does not present a terrorism risk for which the chemical of interest contained within the product or mixture was included on Appendix A..4.Protection and sharing of informationSection 2103 of the Homeland Security Act of 2002 (6 U.S.C. 623) is amended—(1)by striking subsections (b), (c), and (f); and(2)by inserting after subsection (a) the following new subsections (b) and (c):(b)Authorized recipients of informationThe Secretary shall make available, upon request, information protected pursuant to subsection (a) to the following recipients:(1)State and local government officials, including law enforcement and emergency response providers, with respect to information on any chemical facility of interest within the jurisdiction of the official, but only if such information may not be disclosed pursuant to any State or local law.(2)Members of Congress.(3)Members of the Chemical Security Advisory Committee under section 2010, in the course of conducting official duties and responsibilities as described in such section.(4)The Comptroller General of the United States.(c)Information developed for other purposesNothing in this section shall be construed to prohibit a chemical facility of interest from disclosing information that was not created solely for the purpose of meeting the requirements of this title..5.Civil enforcementSection 2104 of the Homeland Security Act of 2002 (6 U.S.C. 624) is amended—(1)in subsection (a)(1)—(A)in subparagraph (A)(i), by striking 14 days after date on which and inserting three days after the date on which; and(B)in subparagraph (B), by striking 180 days and inserting 30 days;(2)in subsection (b)(2), by inserting section 2102(a)(2)(B) or any requirement issued by the Secretary thereunder after comply with;(3)in subsection (c), by inserting or other malicious act after terrorist incident; and(4)in subsection (d), by inserting , except as provided in section 2105(a)(5) regarding whistleblower retaliation before the period at the end.6.Whistleblower protectionSection 2105 of the Homeland Security Act of 2002 (6 U.S.C. 625) is amended—(1)in subsection (a)—(A)in paragraph (1), by striking Not later than 180 days after the date of enactment of the Protecting and Securing Chemical Facilities from Terrorist Attacks Act of 2014, the Secretary and inserting The Secretary; (B)by amending paragraph (2) to read as follows:(2)Confidentiality(A)In generalExcept as provided in subparagraph (B), in the absence of the written consent of an individual who submits a report under paragraph (1)—(i)the Secretary shall keep confidential the identity of and any identifying information relating to that individual; and(ii)any such report shall be subject to the protections on information under section 2103 of this Act to the extent that the report does not consist of publicly available information.(B)NoticeIn a case in which it is necessary to disclose the identity of or any identifying information relating to an individual who submits a report under paragraph (1) because it is essential to investigate the information contained in the report or because of compulsory legal process, the Secretary shall provide timely advance notice to the individual of such disclosure.;(C)by amending paragraph (3) to read as follows:(3)Response to reportsIf a report submitted under paragraph (1) contains information identifying the individual making the report, the Secretary, or the designee of the Secretary shall, by not later than 15 days after the date on which the report is received, respond to the individual directly and acknowledge receipt of the report.;(D)in paragraph (5)—(i)by amending subparagraph (C) to read as follows:(C)Opportunity for reviewIn any action under paragraph (4) that is based on information received under the procedure established under paragraph (1), the Secretary shall provide for review of the action if a petition for review is filed within 20 calendar days of the date of issuance of the order for the action.;(ii)in subparagraph (D)—(I)by striking unless the Secretary determines and inserting , except that the Secretary may provide for a 30-day extension if the Secretary determines;(II)by striking that the violation providing a basis for the action continues to exist. and inserting that—; and(III)by adding at the end the following new clauses:(i)the violation providing a basis for the action continues to exist; or(ii)such period is insufficient to complete the review of the action.; and(E)in paragraph (6)—(i)in subparagraph (A), by striking discharge an employee or otherwise discriminate against an employee with respect to the compensation provided to, or terms, conditions, or privileges of the employment of, the employee because the employee (or an individual acting pursuant to a request of the employee) submitted a report under paragraph (1). and inserting discharge an employee or otherwise discriminate against an employee or former employee with respect to the compensation provided to, or terms, conditions, or privileges associated with current or past employment of, the employee or former employee because the employee or former employee (or an individual acting pursuant to a request of the employee or former employee) submitted a report under paragraph (1).; and(ii)in subparagraph (B), in the matter preceding clause (i), by—(I)inserting or former employee after An employee; and(II)inserting or former employee (or an individual acting pursuant to a request of the employee or former employee) after the employee; and(iii)by adding at the end the following new subparagraph:(C)Procedure and remedy(i)In generalThe Secretary shall establish a procedure for the review and investigation of complaints of reprisals prohibited under subparagraph (A) and for remedies for violations of such subparagraph.(ii)Judicial remediesNothing in this title shall be construed to deny an individual who submits a complaint for any reprisal prohibited under subparagraph (A) from seeking a judicial remedy against the owner or operator of the chemical facility of interest as long as the individual has exhausted administrative remedies.; and(2)by striking subsection (d).7.Chemical Security Advisory Committee(a)In generalTitle XXI of the Homeland Security Act of 2002 (6 U.S.C. 621 et seq.) is amended by adding at the end the following new section:2110.Chemical Security Advisory Committee(a)EstablishmentThe Secretary shall establish a standing Chemical Security Advisory Committee to advise the Secretary on the implementation of this title.(b)Membership(1)In generalThe Advisory Committee shall be comprised of 12 members selected by the Secretary, which shall include at least one individual who is a multi-disciplinary stakeholder with scientific or other expertise representing each of the following:(A)Industry.(B)Academia.(C)Labor.(D)Emergency response providers.(E)Local emergency planners.(F)Environmental, community, or public health advocates, particularly for communities with high concentrations of covered chemical facilities.(G)Cybersecurity and information policy.(2)TermsEach member shall be appointed for an initial term of three years and may be reappointed for one additional three-year term.(3)ChairThe Committee shall have a chair, who shall be selected by the members of the Committee.(4)PayMembers shall serve without pay.(5)QuorumA majority of members of the Advisory Committee shall constitute a quorum but a lesser number may hold hearings.(c)SubcommitteesThe Advisory Committee may establish subcommittees to assesses and recommend improvements to the risk tiering methodology for chemical facilities, the risk-based performance standards for chemical facilities, risk reduction strategies, and other aspects of the program under this title as the Secretary determines appropriate.(d)Information protectionMembers of Advisory Committee shall maintain information protections pursuant to section 2103 of this Act. Any member who needs to access classified information to carry out assessments and recommendations for improving the risk tiering methodology for chemical facilities shall have an appropriate security clearance.(e)Annual report(1)Submission to the SecretaryNot later than January 30 each year, the chair shall submit to the Secretary a report on the activities of the Committee during the year preceding the year during which the report is submitted.(2)Submission to congressNot later than 45 days after receiving a report from the Advisory Committee under paragraph (1), the Secretary shall provide to the Committees on Homeland Security and Energy and Commerce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a copy of the report together with any Secretarial feedback on the report.(f)Applicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee established under this section..(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 2109 the following new item:2110. Chemical Security Advisory Committee..8.Implementation plan and report to Congress(a)Implementation planNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall develop, and submit to Congress, an implementation plan outlining how the Secretary plans to—(1)aggregate, anonymize, and analyze data collected from covered chemical facilities or chemical facilities of interest to identify practices that such facilities have employed to successfully reduce or remove terrorism-related chemical security risks;(2)develop voluntary, publicly available, practices based on such data, which may be updated as necessary, to guide facility owners and operators in preventing, reducing, and managing security risks; and(3)disseminate such practices to chemical facility owners and operators through an appropriate medium or system, including by making such practices available to the public to the greatest extent practicable.(b)Report(1)Initial reportNot later than two years after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the status of implementation plan required under subsection (a), a description of the voluntary, publicly available, practices identified, and the system or medium used to disseminate such practices to chemical facility owners and operators.(2)Annual updatesNot later than one year after the submission of the report required under paragraph (1), and annually thereafter, the Secretary shall submit to Congress information on changes to the voluntary practices information disseminated and bases for such changes, information on feedback collected from facility owners and operators regarding the extent to which voluntary practices were adopted, and information on what impact the dissemination of voluntary practices have had on the effectiveness of the program.9.Study on risks posed by excluded facilities(a)Study requiredThe Secretary of Homeland Security shall enter into an agreement with a non-Department of Homeland Security entity for the conduct of an independent assessment of—(1)the implications for national security and homeland security of exempting from regulation under title XXI of the Homeland Security Act of 2002 (6 U.S.C. 621 et seq.) excluded facilities, as such term is defined in section 2101(4) of such Act.;(2)the implications for such excluded facilities of exempting such facilities from regulation; and(3)the implications of exempting such facilities from regulation for the communities located in the same geographic areas as such facilities.(b)Report to CongressNot later than 16 months after entering into an agreement under subsection (a), the Secretary of Homeland Security shall submit to the appropriate congressional committees a report that includes the findings and recommendations of the independent assessment required by subsection (a).(c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—(1)the Committee on Homeland Security and Governmental Affairs of the Senate; and(2)the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives.10.Study on feasibility of waiver program(a)Study requiredThe Secretary of Homeland Security shall conduct a study to assess the feasibility and desirability of establishing a process under which certain chemical facilities, as determined by the Secretary, may apply to for a waiver of certain regulatory requirements under title XXI of the Homeland Security Act of 2002 (6 U.S.C. 621 et seq.) upon showing that—(1)the requirements under such title are covered, to the same extent and in the same manner, under another Federal regulatory program;(2)the facility is in full and complete compliance with such other Federal regulatory program, as shown through timely scheduled inspections, audits, and other supporting evidence; and(3)the facility has not, during the five-year period preceding the date on which a waiver is requested, been subject to an enforcement action brought by the Federal regulator overseeing such regulatory program or been found to be noncompliant with any aspect of such regulatory program.(b)Report to congressNot later than two years after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees a report that includes detailed findings regarding the establishment of the process described in subsection (a) and, if appropriate, recommendations for implementation.(c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—(1)the Committee on Homeland Security and Governmental Affairs of the Senate; and(2)the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives.11.Review of tiering methodology(a)Review requiredThe Director of the Cybersecurity and Infrastructure Security Agency shall—(1)conduct a review of the risk assessment approach and corresponding tiering methodology for covered chemical facilities required pursuant to section 2102(e)(2) of the Homeland Security Act of 2002, as amended by this Act, and assess the extent to which the approach and tiering methodology takes into account—(A)the nature of the area surrounding the chemical facility, the presence of nearby facilities or other critical infrastructure, and other features of the community that could contribute to the consequences of a terrorist attack or exploitation of chemicals of interest; (B)the potential effects on the health and economic conditions of communities disproportionately vulnerable to the consequences of a terrorist attack or exploitation of chemicals of interest; and(C)the vulnerabilities of chemical facilities to cybersecurity threats, including the vulnerabilities of facilities’ information technology and operational technology and the implications on the potential for penetration of both the physical security and cybersecurity of facilities; and(2)based on the review under paragraph (1), develop a plan to ensure that when the tiering methodology is next updated, the nature of the surrounding area, the presence of nearby facilities or other critical infrastructure, and other features of the community that could contribute to the consequences of a terrorist attack or exploitation of chemicals of interest and impacts on communities disproportionately vulnerable to the consequences of a terrorist attack or exploitation of chemicals of interest are considered.(b)Report to Congress(1)Report on reviewNot later than two years after the date of the enactment of this Act, the Director shall submit to the appropriate congressional committees a report on the tiering methodology review required under subsection (a).(2)Submittal of plan Not later than one year after submitting the report under paragraph (1), the Director shall submit to the appropriate congressional committees the tiering methodology plan required under subsection (a)(2).(3)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives.12.Comptroller General reports(a)Evaluation of effectiveness of risk-based performance standards(1)Study and reportNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to the appropriate congressional committees a report on the effectiveness of the risk-based performance standards used by the Department of Homeland Security under title XXI of the Homeland Security Act of 2002 (6 U.S.C. 621 et seq.) in protecting businesses, employees, the economy, the public, and national security against existing and evolving threats of concern.(2)Contents of reportThe report required by paragraph (1) shall address—(A)the sufficiency of security risk determinations and countermeasures under title XXI of the Homeland Security Act of 2002 (6 U.S.C. 621 et seq.); and (B)the need for revised or additional methods to address evolving security risks. (b)Evaluation of information managementNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to the appropriate congressional committees a report on—(1)how the Secretary of Homeland Security documents, maintains, and uses information on tiering changes pursuant to section 2102(e)(3) of the Homeland Security Act of 2002 (6 U.S.C. 622(e)(3)); and(2)how management, maintenance, utility, and use of the information could be improved to better identify and disseminate practices to reduce chemical security risks.(c)Evaluation of practices to reduce chemical security risksNot later than three years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the effectiveness of the development and distribution by the Secretary of Homeland Security of practices to address chemical security risks and of any actions taken or results produced in response to such practices.(d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—(1)the Committee on Homeland Security and Governmental Affairs of the Senate; and(2)the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives.13.Voluntary mechanism for reporting drones and other emerging threats(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Director of the Cybersecurity and Infrastructure Security Agency, shall provide a secure communications and information technology infrastructure or platform that allows owners and operators of covered chemical facilities to report, on a voluntary basis, information on emerging threats, including terrorism threats posed by unmanned aircraft systems (as defined in section 331(9) of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note) to covered chemical facilities.(b)Platform capabilitiesThe Secretary shall ensure that the secure communications and information technology infrastructure or platform established pursuant to subsection (a) is designed to support data mining and other advanced analytic tools to access, receive, and analyze data and information to facilitate the reporting of the information described in subsection (a).14.Regulations regarding specific products and mixtures containing chemicals of interestNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall prescribe regulations to enact a process through which the Secretary can be petitioned to exclude a product or mixture under subsection (f) of section 2102 of the Homeland Security Act, as added by section 3. In collecting information from petitioners under such subsection, the Secretary shall not be subject to subchapter I of chapter 35 of title 44, United States Code, or section 553 of title 5, United States Code.15.Voluntary program(a)In generalThe Director of Cybersecurity and Infrastructure Security of the Department of Homeland Security may develop a voluntary program for chemical facilities to address potential security risks at such facilities.(b)Congressional notificationNot less than 15 days prior to commencing a voluntary program pursuant to subsection (a), the Director shall provide notification to the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.16.Study on local emergency response capacity to respond to chemical security incidents(a)Study requiredThe Secretary of Homeland Security, acting through the Under Secretary for Science and Technology, shall conduct a study on how to improve training and support for local emergency response providers in areas with high concentrations of covered chemical facilities in how to respond to a terrorist attack on a chemical facility.(b)FeaturesIn carrying out the study required under subsection (a), the Secretary shall consider, as appropriate—(1)the degree to which jurisdictions with high concentrations of covered chemical facilities have fire, police, medical, and other response personnel trained and equipped to respond to a terrorist attack on a chemical facility and have—(A)evacuation and shelter in place protocols tailored to the unique needs of the jurisdiction and the chemical properties of chemicals of interest that would be involved in the attack and that take into consideration vulnerable populations, including schools, child care centers, nursing facilities, and hospitals;(B)community notification and warning systems; and(C)surge capacities of hospitals and other health care facilities in the area; and(2)what, if any, distinctions are there in preparedness for a terrorist attack on a chemical facility in jurisdictions that rely on volunteers to carry out fire, police, medical and other response and jurisdictions that do not rely, in whole or in part, on volunteers; and(3)all training, equipment, and support provided by the Department of Homeland Security to local emergency response providers in areas with a high concentration of covered chemical facilities and chemical facilities of interest.(c)SurveyIn carrying out the study required under subsection (a), the Secretary may partner with a non-Departmental entity for the survey of a representative sample of emergency response providers in areas with a high concentration of covered chemical facilities, chemical facilities of interest, or other facilities with large quantities of chemicals.(d)ReportNo later than two years from the date on which the Secretary commences the study required under subsection (a), the Secretary shall submit to Congress the study, accompanied by plans, as appropriate, to—(1)improve the Department’s counter-terrorism preparedness and response planning, training, and equipment efforts to ensure that they are better tailored and resourced to address the unique needs of local emergency response providers in areas with a high concentration of covered chemical facilities and chemical facilities of interest; and(2)improve coordination among Federal, State, local, tribal, and territorial government officials in emergency planning and response in areas with high concentrations of covered chemical facilities, chemical facilities of interest, or other facilities with large quantities of hazardous chemicals.(e)Public availabilityThe report required under this section shall be made publicly available, but may include a classified annex.17.Previously approved facilitiesIn the case of a chemical facility that is a covered chemical facility under title XXI of the Homeland Security Act of 2002 for which the Secretary of Homeland Security approved a site security plan under such title before the date of enactment of this Act, the Secretary shall not require the facility to resubmit the site security plan solely by reason of the enactment of this Act or the amendments made by this Act.18.TerminationSection 5 of the Protecting and Securing Chemical Facilities From Terrorist Attacks Act of 2014 (Public Law 113–254; 6 U.S.C. 621 note) is amended by striking the date that is 5 years and 3 months after the effective date of this Act and inserting May 1, 2025.September 21, 2020Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed